REASONS FOR ALLOWANCE
Claims 1-3, 5-8 and 10-13 are allowed for reasons that are evident from the record (see MPEP 1302.14).  Applicant’s argument to withdraw the finality of the previous Office action is moot in view of applicant’s amendment of claim 1 to include the claim 4 particulars identified as allowable in the previous Office action.  However, in the interest of completing and clarifying the record the examiner notes that applicant’s argument against the finality of the previous Office action would have been held to be non-persuasive as follows.
Applicant argues that the current child application and the parent application constitute distinct combination and subcombination inventions since the child adds limitations and does not require the “influencing” limitation of the parent, thereby prohibiting a holding of final on first action.  This is not persuasive.  The child limitation “reducing” is a specific form of the broader generic parent term “influencing”, i.e., a reducing type of influencing.  Since the child “reducing” limitation cannot occur without “influencing” the child does not lack the parent “influencing” limitation but rather requires a specific form of it.  Although the child narrows and adds limitations (e.g., reducing… increasing…) such that a 101 double patenting rejection of the child over the parent is avoided, the child requires all the particulars of the parent and thus does not form a distinct combination/subcombination therewith.  Additionally the parent apparatus does not have utility in another materially different combination from the child, i.e., both are drawn to a “gear-changing apparatus” rather than the parent being a subcombination part within a combination of the child.  Accordingly, neither of the two requirements for distinctness between combination and subcombination are met (applicant’s burden is to show both).1  
drawn to the same invention” in accordance with older/previous versions of MPEP 706.07(b) rather than the most current revision phraseology “identical to or patentably indistinct from the claims in the earlier application (in other words, restriction under 37 CFR 1.145  would not have been proper if the new or amended claims had been entered in the earlier application)” since the current application was filed prior to the most recent revision, applicant further alleging that the older “same invention” phraseology should be interpreted under 101 double patenting rather than indistinctness according to restriction practice such that any change in scope of the claim would constitute a switch to a new invention.  This is not persuasive.  The “indistinct… restriction” phraseology was present as early as the 2019 revision of MPEP 706.07(b).  Further, the new/current “indistinct… restriction” phraseology does not constitute a change in policy but rather a clarification and further explanation of long held policy.  The old “same invention” requirement has always been expressly interpreted to require indistinctness as used in restriction practice.  See for example the long held instruction “Applicants cannot file an RCE to obtain continued examination on the basis of claims that are independent and distinct from the claims previously claimed and examined as a matter of right (i.e., applicant cannot switch inventions)” as was present in MPEP 706.07(h) at least as far back as the 2013 revision.  Although the current application is a New Continuation of the parent, rather than an RCE thereof, both New Continuations and RCE share a common requirement for finality on first action, i.e., “same invention” having always meant “identical to or patentably indistinct” as evidenced above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        




	
	


    
        
            
        
            
        
            
    

    
        1 MPEP 806.05(c) states “The inventions are distinct if it can be shown that a combination as claimed: (A) does not require the particulars of the subcombination as claimed for patentability, and (B) the subcombination can be shown to have utility either by itself or in another materially different combination.  When these factors cannot be shown, such inventions are not distinct.